MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00605-CV

Amelia V. Kelly, Appellant                 Appealed from the 122nd District Court
                                           of Galveston County. (Tr. Ct. No. 11-
v.                                         CV-0325). Opinion delivered by Justice
                                           McCally. Justices Boyce and Donovan
Matthew D. Wiggins, Jr., Appellee
                                           also participating.

TO THE 122ND DISTRICT COURT OF GALVESTON COUNTY,
GREETINGS:

       Before our Court of Appeals on May 7, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

              This cause was heard on the transcript of the record of the court
      below. The record indicates that the appeal should be DISMISSED.
      The Court orders the appeal DISMISSED in accordance with its
      opinion and this decision be certified below for observance.
              We order appellant, Amelia V. Kelly, to pay all costs incurred
      in this appeal.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 20,
2015.